Citation Nr: 1447822	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to March 1969.  The Veteran's decorations for his service include a Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for PTSD evaluated as 30 percent disabling, effective October 7, 2005.

During the pendency of the appeal, a March 2012 Decision Review Officer Decision increased the rating from 30 to 50 percent, effective October 7, 2005.  This action did not satisfy the Veteran's appeal.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2012.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in in May 2012, when it was remanded for additional evidentiary development.  In a July 2013 decision, the Board granted the Veteran an earlier effective date for service connection of PTSD of September 9, 1993.  The Board remanded the claim for rating the Veteran's PTSD for the period prior to October 7, 2005, in the first instance.  As to the claim adjudicated below, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issue of entitlement to TDIU is addressed in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD is manifested by chronic depression, anxiety, flashbacks and panic attacks, chronic sleep impairment, irritability and anger, compulsive behavior, impaired impulse control, suicidal ideation, and an inability to establish and maintain effective work and social relationships, which are productive of occupational and social impairment with deficiencies in most areas.  Virtual isolation in the community with totally incapacitating psychoneurotic symptoms, or total occupational and social impairment, has not been shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent for PTSD, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014), 4.132, Diagnostic Code 9411 (1993).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran VA examinations in May 2006 and May 2010.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the Veteran's PTSD on his daily living.  Based on the examinations, the absence of evidence of worsening symptomatology since the latest examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency will also consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period). 

As noted above, the effective date of the grant of service connection for the Veteran's PTSD was September 9, 1993.  Since then, the criteria for rating psychiatric disabilities were revised, effective November 7, 1996.  See 61 Fed. Reg. 52 , 695-52, 702 (1996).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran.  However, the amended version of the criteria will only be applied from the effective date of the change.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 9411 used for the rating of PTSD, as in effect prior to November 7, 1996, a 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and by reason of the psychoneurotic symptoms, the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating was warranted when the ability to maintain effective or favorable relationships was severely impaired and when the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain and retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).  Although poor contact with other human beings may be indicative of emotional illness, social inadaptability was to be evaluated only as it affected industrial adaptability.  38 C.F.R. § 4.129 (1993). 

The General Rating Formula for Mental Disorders as in effect from November 7, 1996, provides in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2014) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2014) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).

A score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers). 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

In a September 1993 statement, the Veteran reported being unable to maintain meaningful relationships or his marriage due to his posttraumatic stress disorder.  He said he had to again leave a good job due to his stressful condition, and that sleepless nights caused by nightmares and flashbacks made work difficult.

According to a September 1993 letter from Dr. J. Y., the Veteran complained of excessive irritability and anger, related to stresses at work and conflicts with his immediate supervisor.  He feared that he would lose his temper and physically attack either his supervisor or an innocent coworker if he was further provoked.  He reported trouble sleeping, averaging only 1-3 hours of sleep per night.  He reported flashbacks and nightmares as well.  The examiner noted that the Veteran's past five marriages reflected his problematic interpersonal relations, which he said were likely due to the PTSD.  The examiner diagnosed the Veteran with PTSD and adjustment disorder with depressed mood and anxiety, but did not distinguish between the symptoms of each diagnosis.  He also advised that given the Veteran's emotional "lability" and fears of aggressive impulses, the Veteran should not return to his work environment.

According to treatment records from 1993 and 1994, the Veteran attended group therapy sessions for anger.  He said that although he was physically and intellectually capable of handling his work, he was emotionally "too unstable" to do so, fearing that he would "go off" and "hurt one of those guys" if he were to return to his job.  He reported difficulty sleeping, increased pacing, and decreased concentration.  He said he tried to hunt but could not sustain interest.  At times, he denied homicidal and suicidal ideation, but also admitted to fleeting suicidal ideation, denying ruminations or intent.  He also reported being unable to maintain focus on anything.

In a letter received in March 1994, the Veteran's representative wrote that the Veteran was receiving treatment on an outpatient basis for his PTSD.  The representative said he observed the Veteran's mood swing from deep depression to intense anger.  A contemporaneous treatment record showed that the Veteran had separated from his wife due to his anger issues.

According to a May 1994 psychiatric evaluation, the Veteran had sleep disturbances, psychomotor agitation or retardation, difficulty concentrating or thinking, and thoughts of suicide, recurrent and intrusive recollections of his traumatic experience.  The examiner noted the Veteran had moderate restriction of activities of daily living, marked difficulties in maintaining social functioning, often had deficiencies of concentration, persistence, or pace resulting in failure to complete tasks in a timely manner, and 1 to 2 times a week had episodes of deterioration or decompensation in work or work-like settings, which caused him to withdraw from the situation or to experience exacerbation of his symptoms.

A May 1994 mental residual functional capacity assessment showed the Veteran was moderately limited in his abilities to understand and remember short and simple instructions, carry out short and simple instructions, maintain attention and concentration for extended periods, and get along with coworkers or peers without distracting them or exhibiting behavioral extremes.  The Veteran had marked limitation in his abilities to understand and remember detailed instructions, carry out detailed instructions, complete a normal workday and workweek without interruptions from psychologically based symptoms, interact appropriately with the general public, accept instructions and respond appropriately to criticism from others, and set realistic goals or make plans independently of others.  The Veteran was not significantly limited in his ability to ask simple questions or request assistance or maintain socially appropriate behavior and adhere to basic standards of neatness and cleanliness.

The Veteran also underwent a psychological evaluation in May 1994.  He reported experiencing nightmares, flashbacks, problems making simple decisions, anger and rage, depression, frustration, being deceived, and pain.  The Veteran said he had thoughts of harming himself and others.  He said he only socialized with family, and that he avoided crowded places where he felt "surrounded."  On evaluation, the examiner noted the Veteran's memory for remote and intermediate events seemed good, but noted some problems with concentration that occasionally interfered with short term memory.  The examiner noted potential rigidity in the Veteran's thought processes.  The Veteran was oriented to time, place, and person.  The examiner observed no evidence of any psychotic disorder, hallucinations, delusions, or disorganized behavior.

According to a September 2002 mental status evaluation, the Veteran reported flashbacks, nightmares, depression, feelings of hate and anger that were at times overwhelming, not being able to sleep without a weapon nearby, and suicidal ideation.  He reported having a hard time controlling his anger, and was afraid of what he might do because of it.  He said he continued to avoid crowded places and that his socialization was "pretty much" limited to other Veterans.  Upon evaluation, the Veteran's personal hygiene and grooming were good and he was oriented to time, place, and person.  He appeared to have relatively good short-term memory, but his had moderate problems with long-term memory and he appeared to have difficulty concentrating.  The examiner noted the Veteran continued to have very low tolerance for frustration and difficulty in dealing with stress.  The examiner described the Veteran's problems with coworkers and the public as moderate, but said that he appeared to have marked impairment in terms of his ability to cope with usual stresses encountered in competitive work.  The examiner assigned a GAF score of 50.

According to a letter from the Dr. J. Y. dated in January 2003, the Veteran reported continued difficulty controlling his temper, trouble sleeping, flashbacks, and avoiding stressful situations.  He reported feeling emotionally isolated, which continued to be an issue going into his sixth marriage.  He said that the only way he could get in touch with his feelings was to think back to Vietnam, which he really hated doing.  Dr. J. Y. assigned a GAF score of 50, citing the Veteran's inability to tolerate stress.

The Veteran was afforded a VA examination in May 2006.  The Veteran reported having a good relationship with his wife with no significant marital problems.  He reported adequate relationships with his siblings.  He said that he had no close friendships outside family, had a few acquaintances, and that he was not able to feel close and loving to people very much since Vietnam.  He reported staying busy as a minister at his church and volunteering at a food bank.  The Veteran denied homicidal and suicidal ideation, but reported problems with feelings of irritability and anger.  He also reported memory problems.  He said he experienced panic attacks about once per month.  He endorsed being depressed, loss of interest, low motivation, being socially withdrawn, irritability, frequent anxiety, nervousness, and poor sleep with nightmares.  He said that he continued to sleep with a pistol under his bed, which was an improvement from when he reportedly slept with a gun taped to his hand.  He continued to report difficulty with concentration.

Upon evaluation, the examiner noted the Veteran had a restricted affect and a chronically sad, depressed mood.  The examiner observed no impairment of thought processing or communication, nor any sign of delusions, hallucinations, or obsessive-compulsive behavior.  Impulse control with regard to anger issues appeared adequate.  The examiner noted that the Veteran's PTSD contributed to difficulty with his employment history and marriages.  

During a VA examination in May 2010, the Veteran reported that his marriage was doing well overall but was occasionally affected by his periodic irritability.  He said he continued to be very lacking in any social relationships and was not active in any groups, clubs, or organizations, but continued his ministry work and food bank volunteering.  He reported continued avoidance of crowds, and lacked any enjoyable hobbies.  He reported no further problems with violent or assaultive behavior or suicide attempts.  The Veteran endorsed suicidal ideation, though noted his religious beliefs and thoughts of his wife inhibited any action.  He denied homicidal ideation.  He also reported feeling frequent anxiety and having a depressed mood, ranging from neutral to low.  Additionally, the Veteran reported having anger outbursts with shouting, occasional throwing or kicking of objects, and slamming doors.  He also reported poor sleep with occasional nightmares.

On evaluation, the Veteran's affect was restricted and his mood continued to be sad and depressed with underlying irritability.  The examiner noted that the Veteran's descriptions of his mood indicated a chronically depressed mood with emotional numbing and a restricted range of emotion.  There was no impairment of thought processing or communication, nor were delusions or hallucinations observed.  His personal hygiene and basic activities of living were adequate.  No obsessive-compulsive behavior was evident.  Speech was normal.  The examiner indicated the Veteran had mildly impaired impulse control, referencing the outbursts described above.  The examiner indicated that the Veteran's PTSD-related anger and irritability caused problems with past employment situations, but that in more recent times his functioning was generally adequate at his part time minister job, adding that the Veteran's had no close friendships or social interactions and minimal leisure pursuits.  The examiner noted the Veteran had a restricted affect and decreased social interactions, and assigned a GAF score of 51.

The Veteran received outpatient treatment and attended group therapy sessions throughout the appeal period.  During this time, the Veteran reported depression, intermittent suicidal ideation, nightmares and difficulty sleeping, occasional thoughts of homicide, intermittent panic attacks, and growing emotional detachment.  Although the Veteran also reported developing more control over his temper throughout this period, his anger continued to wax and wane, and he reported that control of his emotions, especially anger, was an "ongoing struggle."  See June 2010 treatment note.  GAF scores ranged between 46 (June 2010) and 65 (October 2006), but were consistently at or near 50.

After review of the record and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD symptoms throughout the appeal period have more closely approximated those contemplated by a 70 percent disability rating under both the Diagnostic Code in effect at the time of his claim and the Diagnostic Code currently in effect.  This finding is based on the Veteran's reports of suicidal ideation, chronic depressed mood with anxiety, intermittent panic attacks, emotional numbing, and impaired impulse control.  The Board was also persuaded by the Veteran's reports of sleeping with a pistol, and his need to keep a firearm nearby at all times.  See Hearing Transcript, pg. 12.  The Board acknowledges that at times during the appeal period the Veteran denied suicidal ideation.  However, the Veteran more consistently reported suicidal ideation than not.  Additionally, many of the treatment records stated that the Veteran was not "acutely" suicidal, whereas the Veteran's in-depth reports indicated that he frequently thought of suicide but resisted doing so due to thoughts of his wife and religious convictions  Coupled with the other objective medical evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD symptoms have more closely approximated the criteria of a 70 percent disability rating.

The Board considered the application of both the old rating criteria and the current one in determining whether a higher rating is warranted.  At no time have the Veteran's symptoms been shown to be so severe as to result in total isolation in the community and gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).  Nor have the Veteran's symptoms been shown to be so severe as to result in total occupational and social impairment as evinced by symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self and others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Since the Veteran has been diagnosed as having adjustment disorder with depressed mood and anxiety, and panic disorder in addition to the service-connected PTSD, and the symptoms attributable to the major depressive disorder have not been disassociated from his service-connected PTSD, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Extraschedular Consideration

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran reported chronic depression, anxiety, flashbacks and panic attacks, chronic sleep impairment, irritability and anger, compulsive behavior, impaired impulse control, suicidal ideation, and an inability to establish and maintain effective work and social relationships.  The current 70 percent rating contemplates these and other psychiatric symptoms.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his PTSD to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to a 70 percent disability rating, but no higher, is granted for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.




(CONTINUED ON NEXT PAGE)
REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence of record, as well as the Veteran's March 2012 testimony, raised the issue of unemployability.  See June 2012 statement.  The issue of a TDIU has therefore been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

3.  Request that the Veteran furnish all dates and places of treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include that required to assess the functional impairment caused by his service-connected disabilities (PTSD and duodenal ulcer).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


